Citation Nr: 0711164	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for a lumbar spine disability.  

2.  Entitlement to a compensable disability evaluation for 
left nephrolithiasis.  

3.  Whether new and material evidence has bee submitted to 
reopen a claim for service connection for arthritis of the 
left hip ("left hip disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran does not have ankylosis of the spine, nor 
does he require a neck brace.  

2.  The evidence does not show that the veteran has 
occasional attacks of colic.  

3.  Evidence received since the October 1968 RO denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5285, 5292 (2002); 5003, 5010, 5235 (2006).

2.  The criteria for a compensable rating for nephrolithiasis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.115b, DC 7508 (2006).

3.  The October 1968 decision denying service connection for 
a left hip disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  
 

4.  No new and material evidence has been received since the 
October 1968 rating decision to reopen a claim for service 
connection for a left hip disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected lumbar spine disability, currently 
evaluated as 50 percent disabling.  It is rated by analogy 
under DC 5010-5285, traumatic arthritis and residuals of 
fractured vertebra.  38 C.F.R. § 4.71a (2002).  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003 when 
limitation of motion of the affected part is noncompensable, 
a 10 percent rating is warranted when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

The veteran filed his claim in January 2003.  During the 
course of this appeal, VA promulgated new regulations for the 
evaluation of disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified 
at 38 C.F.R. part 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine.  If a law or regulation changes 
during the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Because the amendments discussed above have a specified 
effective date without provision for retroactive application, 
they may not be applied prior to the effective date.  As of 
that effective date, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
July 2004 statement of the case (SOC).  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's lumbar spine disability a 50 percent 
rating under DC 5285, residuals of fractured vertebra.  
38 U.S.C.A. § 4.71a (2003).  Under DC 5285, a 60 percent 
evaluation is warranted when there is no cord involvement, 
but there is abnormal mobility requiring a neck brace (jury 
mast).  Otherwise, the rater is instructed to rate in 
accordance with definite limited motion or muscle spasm, 
adding an additional 10 percent if there is demonstrable 
deformity of a vertebral body.  

Limitation of motion of the lumbar spine prior to the 
amendment of the regulations  is addressed in DC 5292, 
limitation of motion of the lumbar spine.  Under DC 5292, a 
40 percent evaluation for severe limitation of motion is the 
highest available disability evaluation.  The veteran 
received an additional 10 percent due to demonstrable 
deformity of a vertebral body.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Under the amended version of the rating criteria, the 
veteran's lumbar spine disability would be rated under DC 
5235, vertebral fracture or dislocation.  38 C.F.R. § 4.71a 
(2006).  The General Rating Formula for Diseases and Injuries 
of the Spine provides, in pertinent part, for a 50 percent 
evaluation when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire spine.  

There is no evidence of record to show that the veteran has 
ankylosis of the spine.  Therefore, his lumbar spine 
disability would not meet the criteria for a 50 percent 
evaluation under the amended rating criteria.  As a result, 
the previous criteria are more favorable to the veteran. 

In June 2004, the veteran underwent a VA spine examination.  
The veteran used a motorized scooter, except at home, when he 
sometimes used a cane or walker to move short distances.  He 
did not use a brace.  He complained of back pain and 
unsteadiness on his feet, which was the reason he obtained 
the motorized scooter.  The veteran reported a great deal of 
back pain prior to using the scooter.  He occasionally self-
medicated with anti-inflammatory drugs.  He was able to do 
activities of daily living, though at a very slow pace.  

X-rays of the veteran's spine showed degenerative scoliosis 
of the lumbar spine, severe degenerative disc disease, 
osteophyte formation, and degenerative facet joint changes 
with chronic loss of vertebral body height form T12-L1 and at 
L2.  Upon examination, the veteran was comfortable sitting in 
his char.  He could slowly raise himself to a standing 
position and could stand without much difficulty.  He had a 
great deal of difficulty getting up on his heels and toes.  
The veteran's lumbar spine was nontender to palpation.  He 
had apex right sided curvature.  His pelvis was level upon 
standing.  He had a forward flexion of 45 degrees, at which 
point he could not move further due to severe pain.  His 
extension was 5 degrees, with pain.  His left and right 
lateral flexion was 0 to 15 degrees and left lateral rotation 
was 0 to 20 degrees.  

The examiner diagnosed the veteran with status post 
compression fractures of the lumbar spine with degenerative 
scoliosis and chronic back pain.  The veteran had limited 
range of motion in his back due to his degenerative changes.  
The examiner stated that there was pain on range of motion 
testing at the time of the examination, and that it was 
conceivable that pain could further limit function, 
particularly after the veteran stood for a long period of 
time.  However, the examiner concluded that it was not 
feasible to attempt to express any functional impairment in 
terms of additional limitation of motion because it could not 
be determined with any degree of medical certainty.  

Considering the previous criteria for a 60 percent evaluation 
under DC 5285, there is no evidence that the veteran requires 
a neck brace.  In fact, at the June 2004 examination, the 
veteran denied using a brace.  There is no evidence of record 
to show that the veteran uses a neck brace.  Therefore, he is 
not eligible for a 60 percent evaluation under DC 5285.  
Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 60 evaluation under DC 5285 or DC 5235.  
38 C.F.R. § 4.7.  In conclusion, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 50 percent for a lumbar spine disability.  

The veteran also asserts that he is entitled to a compensable 
evaluation for his left nephrolithiasis, currently rated 
under DC 7508.  Under DC 7508, the rater is instructed to 
rate the disability as hydronephrosis unless there was 
recurrent stone formation requiring one or more of the 
following: (1) diet therapy, (2) drug therapy, or (3) 
invasive or non-invasive procedures more than two times a 
year.  38 C.F.R. § 4.115b.  Hydronephrosis is evaluated under 
DC 7509.  A 10 percent evaluation is warranted when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  

In February 2003, the veteran underwent a genitourinary 
examination.  The veteran reported that he last passed a 
kidney stone in the mid 1980s.  He complained of lethargy, 
weakness, anorexia, and weight loss.  He lost about 15 pounds 
in two or three months prior to the examination.  His urinary 
frequency was four or five times a day and once or twice at 
night.  He had occasional hesitancy and occasional burning on 
micturituion, but no dysuria.  He denied bladder and bowel 
incontinence and did not require absorbent materials.  The 
veteran had a remote history of recurrent urinary tract 
infections and renal colic.  The examiner noted that the 
veteran only required catheterization during surgical 
procedures, and that otherwise there were no dilation or 
drainage procedures performed.  The veteran was not on diet 
therapy.  The examiner concluded that the veteran's 
nephrolithiasis did not have an effect on his daily 
activities, providing strong evidence against this claim.  

The veteran's VA treatment records do not show any evidence 
of an episode of renal colic.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's nephrolithiasis does not more closely approximate a 
10 percent rating because there is no evidence of occasional 
attacks of colic.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

In October 1968 the RO denied the veteran's claim for service 
connection for a left hip disability.  The veteran did not 
appeal the decision.  Therefore, the October 1968 RO decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 20.1103 
(2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in January 2003.  Therefore, a 
newer definition of new and material evidence must be 
applied.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The veteran's original claims folder was lost prior to July 
1993.  Therefore, the Board can only address evidence 
submitted after the veteran's claims folder was 
reconstructed.  The October 1968 rating decision is not part 
of the veteran's claims folder.  Additionally, the veteran's 
service medical records (SMRs) and evidence submitted prior 
to 1993 are not of record.  

Evidence submitted since the July 1993 reconstruction of the 
veteran's claims folder consists of the following: copies of 
the veteran's marriage certificate, VA treatment records, and 
VA examinations.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's left hip disability was 
incurred during, or aggravated by, his military service from 
November 1942 to December 1945.  The veteran's evidence 
confirms his diagnosis of a left hip disability, but provides 
no link between his current disability and his period of 
active service.  Therefore, it is insufficient to reopen his 
claim.  Accordingly, the Board finds no new and material 
evidence to reopen the claim for service connection for a 
left hip disability.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the January 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board observes that the January 2003 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate directly to substantiation of the claim.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records, and VA examinations.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

As discussed above, the veteran's claims folder was lost and 
partially reconstructed in 1993.  The veteran's statements in 
support of his appeal are affiliated with the claims folder. 
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.

In circumstances in which the veteran's SMRs are missing or 
destroyed, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

While it is unfortunate that the veteran's claims folder was 
lost in 1993, a remand is not in order because the new 
evidence submitted by the veteran is not sufficient to reopen 
his claim for service connection and the evidence of record 
is sufficient to adjudicate the veteran's claim.  Simply 
stated, none of the evidence since 1993 indicates an 
association between service and the disorder at issue.  In 
this regard, in the evaluations of his service connected 
disorders, it is the medical evidence well after 1993 that 
are the most pertinent to the claims. 


ORDER

An increased evaluation for a lumbar spine disability is 
denied.  

A compensable evaluation for nephrolithiasis is denied.  

As no new and material evidence has been received, the claim 
for service connection for a left hip disability is not 
reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


